        Case 1:20-cv-01973-KPF Document 30 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LEE BORTHWICK,

                           Plaintiff,
                                                    20 Civ. 1973 (KPF)
                    -v.-
                                                          ORDER
RARECULTURE LLC, MARCO BEACH
HOTEL, INC., and EAO, INC.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

       On March 23, 2020, the Court scheduled an initial pretrial conference in

this case for July 22, 2020. (Dkt. #7). Since that time, all three remaining

defendants have filed pre-motion letter. (See Dkt. #9, 27, 28). Plaintiff has

responded to the letters from EOA, Inc., and RareCulture, Inc. (see Dkt. #12,

29), but has yet to respond to the letter from Marco Beach Hotel, Inc. which

was just filed on July 15, 2020. Accordingly, the initial pretrial conference,

previously scheduled for July 22, 2020 is adjourned sine die. The parties are

ORDERED to appear for a pre-motion conference on July 30, 2020, at 12:30

p.m.

       The conference will be held telephonically. The dial-in information is as

follows: At 12:30 p.m. on July 30, 2020, the parties shall call (888) 363-4749

and enter access code 5123533. Please note, the conference will not be

available prior to 12:30 p.m.

       SO ORDERED.
         Case 1:20-cv-01973-KPF Document 30 Filed 07/17/20 Page 2 of 2




Dated:       July 17, 2020
             New York, New York           __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge
